                                                                  JUDGE RICHARD A. JONES
 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 6
     UNITED STATES OF AMERICA,                    )   NO. CR19-37RAJ
 7                                                )
                     Plaintiff,                   )   ORDER GRANTING UNOPPOSED
 8                                                )   MOTION TO CONTINUE TRIAL AND
               vs.                                )   PRETRIAL MOTIONS DUE DATE
 9                                                )
     DANAVIAN HUNTER,                             )
10                                                )
                     Defendant.                   )
11                                                )

12
           THIS MATTER having come before the Court on defendant’s unopposed
13
     motion for a continuance of the trial and the pretrial motions due date, and the Court
14
     having considered the facts set forth in the motion, the speedy trial waiver executed by
15
     defendant, and the records and files herein, the Court finds as follows:
16         The Court finds that the ends of justice will be served by ordering a continuance
17   in this case, that a continuance is necessary to ensure adequate time for effective case
18   preparation, and that these factors outweigh the best interests of the public and
19   defendant in a speedy trial.
20         1. A failure to grant the continuance would deny defense counsel the reasonable

21   time necessary for effective preparation, taking into account the exercise of due
     diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure
22
     to grant a continuance in the proceeding would be likely to result in a miscarriage of
23
     justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
24
25
26     ORDER GRANTING UNOPPOSED
       MOTION TO CONTINUE TRIAL
       AND PRETRIAL MOTIONS DUE DATE - 1
       (USA v. Danavian Hunter; CR19-37RAJ)
           2. The ends of justice will be served by ordering a continuance in this case, as a
 1
     continuance is necessary to ensure adequate time for the defense to effectively prepare
 2
     for trial. All of these factors outweigh the best interests of the public and defendant in
 3
     a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
 4
           IT IS THEREFORE ORDERED that the defendant’s unopposed motion
 5
     (Dkt. #24) is GRANTED. The trial date shall be continued from October 21, 2019, to
 6   March 2, 2020. All pretrial motions, including motions in limine, shall be filed no
 7   later than January 23, 2020.
 8         IT IS FURTHER ORDERED that the resulting period of delay from the date of
 9   this order to the new trial date of March 2, 2020, is hereby excluded for speedy trial
10   purposes under 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).

11         DATED this 6th day of September, 2019.

12
13
14
                                                       A
                                                       The Honorable Richard A. Jones
15                                                     United States District Judge
16
17
18
19
20
21
22
23
24
25
26     ORDER GRANTING UNOPPOSED
       MOTION TO CONTINUE TRIAL
       AND PRETRIAL MOTIONS DUE DATE - 2
       (USA v. Danavian Hunter; CR19-37RAJ)
